Exhibit 16.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 May 4, 2011 Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Ladies and Gentlemen: I am the former independent registered public accounting firm for Medical Billing Assistance, Inc., a Colorado corporation (the “Company”). I have read the Company’s disclosure set forth in Item 4.01 Change in Registrant’s Certifying Accountant of the Company’s Form 8-K dated on or about May 5, 2011 (the “8-K”) and am in agreement with the disclosure in the 8-K, in so far as it pertains to my firm. Very truly yours, /s/ Ronald R. Chadwick, P.C. Ronald R. Chadwick, P.C. Certified Public Accountant
